 


110 HR 787 IH: Iraq War De-Escalation Act of 2007
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 787 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Mr. Thompson of California (for himself and Mr. Patrick J. Murphy of Pennsylvania) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To state United States policy for Iraq, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Iraq War De-Escalation Act of 2007.  
2.Findings and purposes 
(a)FindingsCongress makes the following findings: 
(1)Congress and the Nation honor the courage, sacrifices, and efforts of the members of the Armed Forces of the United States and their families.  
(2)In his speech to the Nation on January 10, 2007, President George W. Bush said that I've made it clear to the Prime Minister and Iraq's other leaders that America's commitment is not open-ended. If the Iraqi government does not follow through on its promises, it will lose the support of the American people. . . . The Prime Minister understands this.  
(3)In that speech, President George W. Bush also told the Nation that America will hold the Iraqi government to the benchmarks it has announced. . . . [T]o take responsibility for security in all of Iraq's provinces by November. To give every Iraqi citizen a stake in the country's economy, Iraq will pass legislation to share oil revenues among all Iraqis. To show that it is committed to delivering a better life, the Iraqi government will spend $10,000,000,000 of its own money on reconstruction and infrastructure projects that will create new jobs. To empower local leaders, Iraqis plan to hold provincial elections later this year. And to allow more Iraqis to re-enter their nation's political life, the government will reform de-Baathification laws, and establish a fair process for considering amendments to Iraq's constitution.  
(4)In that speech, President George W. Bush also told the Nation that only Iraqis can end the sectarian violence and secure their people.  
(5)On December 18, 2006, former Secretary of State Colin Powell stated: [s]o we have tried this surge of troops over the summer. I am not persuaded that another surge of troops in Baghdad for the purpose of suppressing this communitarian violence, this civil war, will work.  
(6)On November 15, 2006, General John Abizaid, Commander of the United States Central Command, stated before the Committee on Armed Services of the Senate that I met with every divisional commander, General Casey, the corps commander, General Dempsey. We all talked together. And I said, in your professional opinion, if we were to bring in more American troops now, does it add considerably to our ability to achieve success in Iraq? And they all said no. And the reason is, because we want the Iraqis to do more. It's easy for the Iraqis to rely upon us to do this work. I believe that more American forces prevent the Iraqis from doing more, from taking more responsibility for their own future.  
(7)In testimony before the Committee on Foreign Relations of the Senate on January 11, 2007, Secretary of State Condoleezza Rice stated that unless the Government of Iraq has met certain benchmarks and reestablishes the confidence of the Iraqi people over the next several months, this plan is not going to work.  
(8)In a statement on January 11, 2007, Secretary of Defense Robert Gates stated [a]nd we will probably have a better view a couple of months from now in terms of whether we are making headway in terms of getting better control of Baghdad, with the Iraqis in the lead and with the Iraqis beginning to make better progress on the reconciliation process.  
(9)The bipartisan Iraq Study Group headed by former Secretary of State James Baker and former Representative Lee Hamilton reached a bipartisan consensus on 79 separate recommendations for a new approach in Iraq. Among those recommendations were calling for a new diplomatic offensive in the region and conditioning American economic assistance to Iraq on specific benchmarks, with the expectation that by the first quarter of 2008, subject to unexpected developments in the security situation on the ground, all combat brigades not necessary for force protection could be out of Iraq.  
(10)In reaction to the speech of President George W. Bush of January 10, 2007, former Secretary of State Baker and former Representative Hamilton wrote that [t]he President did not suggest the possibility of a transition that could enable U.S. combat forces to begin to leave Iraq. The President did not state that political, military, or economic support for Iraq would be conditional on the Iraq government's ability to meet benchmarks. Within the region, the President did not announce an international support group for Iraq including all of Iraq's neighbors. . ..  
(b)PurposesThe purposes of this Act are as follows: 
(1)To formulate and provide for the implementation of an effective United States policy towards Iraq and the Middle East region that employs military, political, diplomatic, and economic assets to promote and protect the national security interests of the United States.  
(2)To provide for the implementation of a responsible, phased redeployment of the Armed Forces of the United States from Iraq in a substantial and gradual manner that places the highest priority on protecting the lives of members of the Armed Forces and civilian personnel of the United States and on promoting the national security interests of the United States in the Middle East region.  
(3)To urge the political parties and leaders of Iraq to reach the political solution necessary to promote stability in Iraq and enhance the safety of innocent Iraqi civilians.  
(4)To condition future economic assistance to the Government of Iraq on significant progress toward the achievement of political and economic measures to be taken by the Government of Iraq.  
(5)To provide for the initiation of a wider and sustained diplomatic strategy aimed at promoting a political settlement in Iraq, thereby ending the civil war in Iraq, preventing a humanitarian catastrophe in Iraq, and preventing a wider regional conflict.  
(6)To provide, through sections 4 through 7, for the implementation of key recommendations of the Iraq Study Group, a bipartisan panel of experts co-chaired by former Secretary of State James Baker and former Representative Lee Hamilton.  
3.Appropriate force levels for United States military forces in IraqNotwithstanding any other provision of law, the levels of the Armed Forces of the United States in Iraq after the date of the enactment of this Act shall not exceed the levels of such forces in Iraq as of January 10, 2007, without specific authority in statute enacted by Congress after the date of the enactment of this Act.  
4.Redeployment of United States military forces from Iraq 
(a)Redeployment 
(1)Deadline for commencement of redeploymentExcept as otherwise provided in this section, the phased redeployment of the Armed Forces of the United States from Iraq shall commence not later than May 1, 2007.  
(2)Scope and manner of redeploymentThe redeployment of the Armed Forces under this section shall be substantial, shall occur in a gradual manner, and shall be executed at a pace to achieve the goal of the complete redeployment of all United States combat brigades from Iraq by March 31, 2008, consistent with the expectation of the Iraq Study Group, if all the matters set forth in subsection (b)(1)(B) are not met by such date, subject to the exceptions for retention of forces for force protection, counter-terrorism operations, training of Iraqi forces, and other purposes as contemplated by subsection (g).  
(3)Formulation of plan with military commandersThe redeployment of the Armed Forces under this section should be conducted pursuant to a plan formulated by United States military commanders that is developed, if practicable, in consultation with the Government of Iraq.  
(4)Protection of united states forces and civilian personnelIn carrying out the redeployment of the Armed Forces under this section, the highest priority shall be afforded to the safety of members of the Armed Forces and civilian personnel of the United States in Iraq.  
(b)Suspension of redeployment 
(1)In generalThe President may suspend, on a temporary basis as provided in paragraph (2), the redeployment of the Armed Forces under this section if the President certifies to the President pro tempore of the Senate and the Speaker of the House of Representatives that— 
(A)doing so is in the national security interests of the United States; and  
(B)the Government of Iraq— 
(i)has lifted all restrictions concerning non-interference in operations of the Armed Forces of the United States in Iraq and does so on a continuing basis;  
(ii)is making significant progress in reducing sectarian violence in Iraq and in reducing the size and operational effectiveness of sectarian militias in Iraq;  
(iii)is making significant progress towards removing militia elements from the Iraqi Army, National Police, Facilities Protection Services, and other security forces of the Government of Iraq;  
(iv)has enacted legislation or established other binding mechanisms to ensure the sharing of all Iraqi oil revenues among all segments of Iraqi society in an equitable manner;  
(v)is making significant progress towards making available not less than $10,000,000,000 for reconstruction, job creation, and economic development in Iraq, with safeguards to prevent corruption, by January 10, 2008;  
(vi)has deployed at least 18 Iraqi Army and National Police brigades to Baghdad and is effectively ensuring that such units are performing their security and police functions in all Baghdad neighborhoods, regardless of their sectarian composition;  
(vii)has enacted legislation or established other binding mechanisms to revise its de-Baathification laws to encourage the employment in the Government of Iraq of qualified Iraqi professionals, irrespective of ethnic or political affiliation, including ex-Baathists who were not leading figures of the Saddam Hussein regime;  
(viii)has established a fair process for considering amendments to the constitution of Iraq that promote lasting national reconciliation in Iraq;  
(ix)is making significant progress towards assuming full responsibility for security in all the provinces of Iraq by November 30, 2007;  
(x)is making significant progress towards holding free and fair provincial elections in Iraq at the earliest date practicable, but not later than December 31, 2007;  
(xi)is making substantial progress towards increasing the size and effectiveness of Ministry of Defense forces as described on page 11 of Highlights of the Iraq Strategy Review published by the National Security Council in January 2007;  
(xii)is making significant progress in reforming and strengthening the civilian ministries and other government institutions that support the Iraqi Army and National Police; and  
(xiii)is making significant progress towards reforming its civilian ministries to ensure that they are not administered on a sectarian basis and that government services are delivered in an even-handed and non-sectarian manner.  
(2)Period of suspensionA suspension of the redeployment of the Armed Forces under this subsection, including any renewal of the suspension under paragraph (3), shall be for a period not to exceed 90 days.  
(3)RenewalA suspension of the redeployment of the Armed Forces under this subsection may be renewed. Any such renewal shall include a certification to the officers referred to in paragraph (1) on the matters set forth in clauses (i) through (xiii) of subparagraph (B) of that paragraph.  
(c)Disapproval of suspension 
(1)DisapprovalIf Congress enacts a joint resolution disapproving the suspension of the redeployment of the Armed Forces under subsection (b), or any renewal of the suspension, the suspension shall be discontinued, and the redeployment of the Armed Forces from Iraq under this section shall resume.  
(2)Procedures for consideration of joint resolutions 
(A)Joint resolution definedFor purposes of this subsection, the term joint resolution means only a joint resolution introduced not later than 10 days after the date on which a certification of the President under subsection (b) is received by Congress, the matter after the resolving clause of which is as follows: “That Congress disapproves the certification of the President submitted to Congress under section 4(b) of the Iraq War De-Escalation Act of 2007, on _______.”, the blank space being filled in with the appropriate date.  
(B)ProceduresA joint resolution described in paragraph (1) shall be considered in a House of Congress in accordance with the procedures applicable to joint resolutions under paragraphs (3) through (8) of section 8066(c) of the Department of Defense Appropriations Act, 1985 (as enacted by section 101(h) of Public Law 98–473; 98 Stat. 1936).  
(d)Reports to congress 
(1)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the President pro tempore of the Senate and the Speaker of the House of Representatives a report describing and assessing— 
(A)the progress made by the Government of Iraq on each of the matters set forth in subsection (b)(1)(B); and  
(B)the progress of the redeployment required by subsection (a).  
(2)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex.  
(e)Sense of congress on location of redeploymentIt is the sense of Congress that, in redeploying the Armed Forces from Iraq under this section, appropriate units of the Armed Forces should be redeployed— 
(1)to the United States;  
(2)to Afghanistan, in order to enhance United States military operations in that country;  
(3)elsewhere in the region, to serve as an over-the-horizon force to prevent the conflict in Iraq from becoming a wider war, to reassure allies of the United States of the commitment of the United States to remain engaged in the region, and to position troops to strike directly at al-Qaeda; and  
(4)elsewhere, to meet urgent United States security needs.  
(f)Political solution in IraqThe United States should use the redeployment of the Armed Forces under this section, and the possible suspension of such redeployment if the benchmarks set forth in subsection (b) are met, as a tool to press the Iraqi leaders to promote national reconciliation among ethnic and religious groups in Iraq in order to establish stability in Iraq.  
(g)Retention of certain forces in Iraq 
(1)In generalNotwithstanding the requirement for the redeployment of the Armed Forces under subsection (a) and subject to the provisions of this subsection, personnel of the Armed Forces of the United States may be in Iraq after the completion of the redeployment of the Armed Forces under this section for the following purposes: 
(A)To protect United States personnel and facilities in Iraq.  
(B)To conduct targeted counter-terrorism operations.  
(C)To provide training for Iraqi security forces.  
(D)To conduct the routine functions of the Office of Defense Attache.  
(2)CertificationPersonnel of the Armed Forces may not be retained in Iraq under this subsection unless the President certifies to the President pro tempore of the Senate and the Speaker of the House of Representatives that— 
(A)the retention of the Armed Forces in Iraq is necessary for one or more of the purposes set forth in paragraph (1); and  
(B)the utilization of Armed Forces positioned outside Iraq could not result in the effective achievement of such purpose or purposes.  
(3)Disapproval of retentionIf Congress enacts a joint resolution disapproving the retention of personnel of the Armed Forces in Iraq under this subsection, or any renewal of the retention, the retention of such personnel in Iraq shall be discontinued, and such personnel shall be redeployed from Iraq.  
(4)Procedures for consideration of joint resolutions 
(A)Joint resolution definedFor purposes of paragraph (3), the term joint resolution means only a joint resolution introduced not later than 10 days after the date on which a certification of the President under paragraph (2) is received by Congress, the matter after the resolving clause of which is as follows: “That Congress disapproves the certification of the President submitted to Congress under section 4(g)(2) of the Iraq War De-Escalation Act of 2007, on _______.”, the blank space being filled in with the appropriate date.  
(B)ProceduresA joint resolution described in subparagraph (A) shall be considered in a House of Congress in accordance with the procedures applicable to joint resolutions under paragraphs (3) through (8) of section 8066(c) of the Department of Defense Appropriations Act, 1985 (as enacted by section 101(h) of Public Law 98–473; 98 Stat. 1936).  
(h)No permanent basesCongress hereby reaffirms section 1519 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2444), and related provisions of law, that prohibit the establishment of military installations or bases for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.  
5.Intensification of training of Iraqi security forcesIt shall be the policy of the United States to immediately formulate and implement a plan that— 
(1)with the Government of Iraq— 
(A)removes militia elements from the Iraqi Army, National Police, and other security forces of the Government of Iraq; and  
(B)puts such forces in charge of maintaining security in Iraq;  
(2)focuses and intensifies United States efforts on training such forces; and  
(3)presses the Government of Iraq to reform the civilian ministries and other government institutions that support the Iraqi Army, National Police, local police, and judicial system.  
6.Availability of economic assistance for Iraq 
(a)LimitationExcept as provided in subsection (b), after May 1, 2007, economic assistance may be furnished to the Government of Iraq only if the President submits to the President pro tempore of the Senate and the Speaker of the House of Representatives a certification that the Government of Iraq— 
(1)is making measurable progress toward providing not less than $10,000,000,000 of Iraqi funds for reconstruction, job creation, and economic development in Iraq, with safeguards to prevent corruption, by January 10, 2008;  
(2)is making progress toward meeting the conditions set forth in the International Compact for Iraq and in the stand-by agreement with the International Monetary Fund; and  
(3)is making progress toward reducing sectarian violence and promoting national reconciliation.  
(b)ExceptionsThe limitation in subsection (a) shall not apply to assistance for Iraq as follows: 
(1)Humanitarian assistance.  
(2)Assistance to address urgent security and employment needs.  
(c)Assessment of progressNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Special Inspector General for Iraq Reconstruction shall submit to Congress a report describing the progress of the Government of Iraq on each matter set forth in subsection (a).  
7.Regional diplomatic initiatives on Iraq 
(a)Policy of the United StatesIt shall be the policy of the United States to undertake comprehensive regional and international initiatives, involving key nations, that will assist the Government of Iraq in achieving the purposes of this Act, including promoting a political settlement among the Iraqi people, ending the civil war in Iraq, preventing a humanitarian catastrophe in Iraq, and preventing a regional conflict.  
(b)Special envoyThe President should, not later than 60 days after the date of the enactment of this Act, appoint a special envoy for Iraq to carry out the policy set forth in subsection (a).  
(c)Strategy on preventing wider regional war 
(1)StrategyNot later than 90 days after the date of the enactment of this Act, the President shall submit to the President pro tempore of the Senate and the Speaker of the House of Representatives a report setting forth a strategy for preventing the conflict in Iraq from becoming a wider regional war.  
(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  
 
